*615Dissenting Opinion by
Judge Blatt
I respectfully dissent.
The majority opinion notes the questionable nature of this action as being one in equity, but, even accepting arguendo that this is a proper form of action, I cannot agree that the proper conclusion has been reached.
Under all of the circumstances here, the information given by the appellant to the superintendent was not the whole truth as she knew it. Nor was it the whole truth as her position vis a vis the superintendent demanded that she tell it. While she may have chosen her words so as to be technically correct within the limits of her response, she must certainly have known enough of the legal obligations involved to realize that her answer was in essence misleading. When the superintendent discovered it to be so, it seems to me that he was clearly justified in entering his criticism as he did on her personnel record. And, when the court below heard and considered all of the evidence, it seems to me that the court was clearly justified in upholding the superintendent’s action.
It is not within the province of this Court to reverse adequately supported findings of the court below, and I believe that the finding here was adequately supported by the evidence in the record.
Judge Wilkinson joins in this dissent.